Mr. James D. Gingerich, Director Administrative Office of the Courts Justice Bldg., 625 Marshall Little Rock, AR 72201
Dear Mr. Gingerich:
This is in response to your request for an opinion on six questions regarding Act 1193 of 1993, commonly referred to as the new public defender law. It is my understanding that the questions you have posed regarding Act 1193 may be implicated in a lawsuit pending in Pulaski County. See Villines, et al. v.Tucker, Pulaski County Chancery Court No. 93-4216. Accordingly, it is my opinion that any attempt by this office to address your questions would violate our longstanding policy against rendering opinions on matters in litigation.
Our policy against issuing opinions on matters in litigation is compelled, primarily, by the separation of powers doctrine. See
Ark. Const., Art. 4, §§ 1 and 2. The judicial power of the state is vested in the courts. Ark. Const., Art. 7, § 1. Questions raised in judicial proceedings are properly addressed in that forum, pursuant to the courts' power and duty to interpret the law as enacted by the General Assembly. An opinion from this office would, under such circumstances, constitute little more than an executive comment on matters appropriately within the judicial branch.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh